        Case 1:19-cv-11129-VEC-JLC Document 18 Filed 08/07/20 Page 1 of 1

                                                                                                    8/7/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
WANDA E. MARTINEZ,                                             :
                                                               :
                           Plaintiff,                          :
                                                               :   ORDER
         -v-                                                   :
                                                               :   19-CV-11129 (VEC) (JLC)
VERIZON,                                                       :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
JAMES L. COTT, United States Magistrate Judge.

        The Court held a telephonic conference today and set the following schedule:

             1. Because Martinez’s complaint filed on December 4, 2019 (Docket No. 2) failed to
                allege the date of her termination, she must file an amended complaint that
                includes the alleged date of her termination (and any other changes she wishes to
                include) by October 7, 2020.

             2. Verizon shall have until November 9, 2020 to answer or otherwise respond to the
                amended complaint.

             3. If Verizon moves to dismiss the amended complaint, Martinez’s opposition to the
                motion will be due December 9, 2020, and Verizon’s reply, if any, will be due
                December 23, 2020.

       In light of Verizon’s appearance and the briefing schedule set forth in this Order,
Martinez is no longer required to comply with Judge Caproni’s July 27 Order regarding the
motion for default judgment (Docket No. 12).

        SO ORDERED.

Dated: August 7, 2020
       New York, New York


A copy of this Order has been
mailed and emailed to:
Wanda E. Martinez
630 Lenox Ave.
Apt. 6S
New York, NY 10037
wandamartinez960@gmail.com
